﻿In greeting you, Mr. President, and in congratulating you on your well-deserved election in circumstances of special significance for international peace and security, I reiterate Peru's commitment to the United Nations system and to the norms and principles of international law.
It was no coincidence that the first action taken by Mr. Alberto Fujimori as President-elect of Peru was to approach the United Nations system with the firm intention of reintegrating Peru into the international financial community. President Fujimori intended that gesture also to express recognition of the decisive role the United Nations plays in maintaining international peace and security, the rule of international law, respect for human rights and the promotion of effective solutions to the difficult social and economic problems affecting the developing world.
The evolution of world political events over the past 12 months has taken on the pace characteristic of historical turning points: 1989 and 1990 symbolize changes in the international structure comparable only to those of 1789, 1914 and 1945.
The cold war has ended. Bloc politics is on its way out. The physical, political and economic geography of post-War Europe has also changed, promising unimaginable consequences - a situation that could not have been foreseen only a few months ago. Those changes, which affect the political, military and social structures of the European continent, go hand in hand with profound reformulations in the field of ideas and political and strategic doctrines. The dynamics of such changes are harbingers of the twenty-first century in our own time.
The changes in Eastern Europe are the expression of an essentially peaceful revolution that, along with the globalization of the world economy and the ongoing evolution in technological progress, entails the rise and consolidation of four principal peaceful trends in the new international situation.
First, the cold-war dichotomy based on the supposed inevitability of conflict, which pitted competing strategic doctrines against each other, is being replaced by realities that have made bloc-oriented dogmas obsolete. Those realities are finding expression in the rise of a more hopeful logic, one of conciliation, dialogue, understanding and co-operation among the great Powers. Thus, the so-called East-West conflict has evolved into a new system free from ideological antagonism in which the differences between socio-economic and political systems tend to diminish. Those factors, along with initiatives and agreements on the limitation of nuclear and conventional arms, clearly give the North a degree of stability unprecedented in this century. They represent the winds of a qualitatively new kind of détente that we salute and welcome in a spirit of solidarity with peoples that are rightly rejoicing in reunification, in reconciliation, in progress towards peace and security and in prospects of economic union and improvement of their standards of living.
Secondly, a dispassionate and well-balanced assessment of the world economic and social situation tells us that the end of the cold war has not yet had positive effects for developing regions. The international economy continues unable to bridge the gaps created by existing disparities. The impact of economic globalisation and interdependence is not yet balanced. The developing countries continue to face increasing and more radical marginalization.
For the first time in this century a well-co-ordinated system of guidelines for a truly macro-economic international policy has begun to be formulated among the industrialized economies, the international financial system and the competent international organizations, within the framework of structural adjustment.
However, the developing countries have so far been only passive actors in that process, despite the fact that their economic policies must necessarily take into account external factors that are, in many cases, basic to their own development. There is therefore an urgent need to integrate the developing countries, through an ad hoc mechanism based on consensus, into the international macro-economic decision-making process and, in particular, to introduce into comprehensive schemes for adjustment and stabilisation elements that can recast development theory and take account of goals for social progress designed to halt and reverse the spiralling and inhumane increase in dire poverty.
Thirdly, as the Secretary-General stresses in his annual report to the General Assembly, at the apex of those two trends - balance and detente in the North, on the one hand, and, en the other, imbalances and growing poverty in the South - we find a Janus-like international situation that wears both the face of hope and the face of dangerous unrestraint.
A number of complex factors have been added to the imbalances in the South and the legitimate despair to which the vicious circle of poverty and recession might lead. Such factors could unleash new and unforeseen conflicts in a regional context. Further contributing to that situation are the negative factors of uncontrolled and increasing arms transfers. While trends towards disarmament and détente grow stronger, the spread of technological and industrial know-how finds expression in the proliferation of centres of production of increasingly sophisticated weapons. The qualitative improvement in arms production has brought about the risk of new conflicts in this third world.
Lastly, looking at Janus' positive face, dogmatic ideologies are being rejected by peoples everywhere and we note that the sole ideology on which universal consensus exists is that of human rights. Individual liberties, political, social and economic rights and the rights of peoples - in short, all the inherent rights of the human being - have become universal. Democracy has become the common heritage of mankind.
The spectacular progress achieved in this essential field of political and social life in recent years, particularly with regard to individual liberties and civil and social rights in Eastern Europe, or, as in the case of Namibia, the right the people, stands in sharp contrast to Janus' other, pessimistic, face, reflecting as it does the deterioration of the economic and social rights of the peoples of the third world and the inadequate level of international co-operation in the fight against dire poverty. When we see increasing levels of hunger in a world producing food surpluses we know that humanism cannot remain a mere abstraction. We must also bear in mind that human rights should not be proclaimed exclusively for future generations of the developing world but also for all men, woman and children who at this very time are enduring the affront of poverty that is their daily lot.
At the same level of international social problems, nation States are facing new challenges, new forms and modalities of aggression, conflict and violence. Terrorism and the illicit traffic in drugs have become deadly factors in international relations. The illicit traffic in drugs is a phenomenon which affects most parts of the world: we are seeing the emergence of a veritable democracy, and we are suffering from this as much in producer countries as in those affected by consumption and illicit traffic. This is not just a matter of the dual danger inherent in drugs trafficking and narco-terrorism; it is a matter of an economic power threatening the very fabric of society and generating unacceptable pressures and imbalances in the economic and political structures of States.
Peru is one of the countries most affected by illicit production, and my Government is resolutely committed to intensifying the struggle to eradicate it. However, we are convinced that we will not win this battle by using repressive measures alone: there is a need for strategies to promote crop substitution and a drastic reduction in consumption. This is a struggle where international responsibility is shared, in which the international community and the countries most severely affected by consumption must play their proper parts, given the extraordinary scale of the problem.
The Cartagena Declaration, signed by the Governments of Bolivia, Colombia, the United States and Peru, is a substantive step forward, but if it is to become reality, all the undertakings made must be implemented as matters of urgency. Given that the United Nations Conference on the illicit traffic in narcotic drugs and psychotropic substances and the new Convention on drugs have made provision - as another substantive expression of the worth of multilateral concertation - for a wide range of measures to combat, as priorities, the production and illicit traffic in drugs, it is imperative that an international conference should be called on the subject of the consumption of drugs and the laundering of the income from the drugs traffic. 
Peru in the present crisis in the Persian Gulf, the Security Council has defined international legality, and ray Government strongly supports the demand that Iraqi troops should withdraw from Kuwait. We hope that the consensus that international law must be respected will in the end make possible a peaceful solution to this serious situation.
In this progress towards strengthening the United Nations and increasing its effectiveness, the international community is finding new opportunities for dealing with complex situations in the economic and social fields. We do not expect the serious problems of the South to be solved only through multilateral action. That would be too much to expect. However, while it is acknowledged that the economic problems of developing countries will have to be solved essentially by their own means, it is equally true that there is a need for a multilateral approach to problems such as inadequate financing for the stabilisation process, depressed prices for commodities, trade restrictions, reverse resource transference, limited transfer of technological innovation and, basically, serious questions of poverty and the deterioration of the living standards of the people. 
It is indispensable to reappraise, within a multilateral framework, the variables of social development and the role which a renewed strategy of co-operation for development must play in the new world economic situation. Multilateral definitions in this area cannot be too specific, but they must establish appropriate guidelines in order to make it possible for regional, subregional and bilateral agreements to produce effective solutions.
Peru has established a new Government, which was democratically elected by the majority of its people, despite the threat made by terrorists to violate the social and political rights of the Peruvian people and despite a serious economic and social situation. Heedless to say, the economic and social situation in Peru shows symptoms of an emergency of such dimensions that, above and beyond compromising its economic basis, has clearly expressed itself in social conditions that demand a concerted effort of national unity to overcome the crisis. Therefore, my country's new Government has appealed for a national consensus calling on all the political and social forces to join together to overcome the present crisis and to eliminate illegal drug trafficking and terrorism. 
The seriousness of the situation we Peruvians face can be judged by certain clear signet in a region of the Andes, the poorest region in Peru, infant mortality has reached a rate of 114 out of 1,000 - between 1987 and 199C the total gross investment was less than the amount required to offset the depreciation of the infrastructure, factories and equipment in the country - between 14 May 1980 and 27 July 1990 the Peruvian people were victims of some 18,000 terrorist attacks and this same homicidal activity has violated the fundamental right to life of almost 18,000 persons who have died as a result of political violence.
Consequently, despite the inevitable stringency, the programme of economic stabilisation has been received with understanding by the Peruvian people, who, in their best ethical tradition, have decided to face the monetary cost of this stabilisation patiently, while maintaining their hope for better times and the trust engendered by a leadership that is seeking to restore a moral meaning to political affairs.
It is in such circumstances that nations emerge as agents of their own destiny. This is the case of the Peruvian people, who, in the arduous task of overcoming the crisis, act with the same dignity and the same sense of solidarity as that which characterised ancient Andean civilisations, which build societies where well-being, justice and efficiency were shared values.
In order to overcome the crisis, three programmes have been outlined and are being implemented in the most efficient way possible: a programme for economic stabilisation, a social emergency programme, and a programme to neutralize the effects of the drought. It is indispensable for the success of the stabilisation programme that the Government, the church and the non-governmental organizations should be able to carry out the social emergency programme effectively. 
The social gap in Peru has widened 55 per cent of its population live in dire poverty and 32 per cent in conditions of deprivation.
This social gap has been worsened by the negative effects of the drought in the southern Andes and, for the time being, by the temporary impact that every economic stabilisation programme inevitably brings about at first especially when it is commensurate with the magnitude of the imbalances to be addressed. It is important to note that the social emergency programme reflects not only the demands and needs of the Peruvian people but also the international consensus that is emerging with regard to the Peruvian situation in its effort to establish stability, while at the same time preserving the human aspects of the Peruvian economy.
In a way that is in keeping with the political consensus and national unity, austerity measures have been proposed which involve an intense fight against corruption! an austerity that is understood not only as a reduction of government expenditure, but also as a means of restoring the ancient principles which are inherent in our Andean tradition and which are in keeping with a way of life that we must preserve in order to strengthen the traditional values of our people for the future.
This is the challenge which we Peruvians are ready to face in calling for a national consensus and through a moral and political commitment. We are convinced of the active support for these efforts by the international community and, most especially, by those friendly nations that are enjoying greater stability and prosperity as well as by international organisations, non-governmental agencies and organisations committed to co-operation for development and emergency assistance. 
We are confident that we have the support of all of them. We hope the response will be commensurate with the needs and the enormous efforts of the noble and exemplary Peruvian people.
As a special request of the President of Peru, Mr. Alberto Fujimori, I would like to put on record the warm gratitude of the Government and the people of Peru for the valuable assistance and support given by the Secretary-General of our Organisation, Mr. Javier Peres de Cuellar. We firmly believe that the measures he has instituted to establish a broad scheme of co-operation with Peru will reach their lofty goal.
I also would like to extend our gratitude to the Governments and international organisations that have already given their co-operation and support, especially in regard to food. For the Peruvian people, overcoming this situation is not only a government responsibility, but also primarily an ethical and moral commitment of national scope.  
This is the sum· commitment that, with regard to the struggle against terrorism, inspired President Fujimori to stress the respect for human rights, which is rooted in our historic traditions and recognized in our constitutional structure. President Fujimori was categorical when he stated: "The terrorist violence faced at this time by our young democracy cannot justify, in any case, the systematic or sporadic violation of human rights. The anti-terrorist fight my Government will wage will be framed by and carried out according to the principles of the Constitution and the laws of the Republic. This perspective will be applied with fairness and justice, both to those who presently commit offences against our- society and to those who protect it". 
We are obviously familiar with the moral difference between them. 
Mankind is on the verge of the third millennium of our era. In spite of events and situations that threaten the possibility of having a safer and more just world, there are global trends that make us more optimistic. Peace, justices and security are interrelated values. We hope that the new international situation now going shaped takes them into account in an unprecedented agreement of solidarity between the poor and the rich, the weak and the strong.
